                                            Case 3:17-cr-00588-SI Document 75 Filed 12/11/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                            Case No. 17-cr-00588-SI-1
                                   8                   Plaintiff,
                                                                                         ORDER GRANTING DEFENDANT
                                   9             v.                                      MARTINEZ-DE LA TORRE'S
                                                                                         EMERGENCY MOTION FOR
                                  10     ESTRADA-VASQUEZ,                                COMPASSIONATE RELEASE
                                                                                         PURSUANT TO 18 U.S.C. §
                                  11                   Defendant.                        3581(C)(1)(A)
                                  12                                                     Re: Dkt. No. 65
Northern District of California
 United States District Court




                                  13
                                              On December 11, 2020, the Court held a hearing on defendant Emigdio Martinez-De La
                                  14
                                       Torre’s Motion for Compassionate Release pursuant to 18 U.S.C. § 3581(C)(1)(A). Dkt. No. 65.
                                  15
                                       For the reasons set forth below, the Court GRANTS defendant’s motion.
                                  16

                                  17
                                                                              BACKGROUND
                                  18
                                              On June 29, 2018, Defendant Martinez-De La Torre pled guilty to Conspiracy to Distribute
                                  19
                                       a Controlled Substance in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). On March 1, 2019, the
                                  20
                                       Court sentenced defendant to 36 months custody and 3 years of supervised release. On January 28,
                                  21
                                       2020, an immigration judge ordered defendant to be removed to Mexico.
                                  22
                                              Defendant, 54 years old, is incarcerated at North Lake Correctional Facility in Michigan.
                                  23
                                       He has served approximately 25 months of his sentence and has a projected release date for
                                  24
                                       September 10, 2021.
                                  25
                                              On November 2, 2020, defendant filed a Motion for Compassionate release.             The
                                  26
                                       government takes no position on defendant’s motion. Defendant has filed a reply.
                                  27

                                  28
                                            Case 3:17-cr-00588-SI Document 75 Filed 12/11/20 Page 2 of 3




                                   1                                         LEGAL STANDARD

                                   2          Defendant filed his motion pursuant to 18 U.S.C. § 3582(c)(1)(A). As amended by the First

                                   3   Step Act, that statute provides:

                                   4
                                                      [T]he court, upon motion of the Bureau of Prisons, or upon motion of
                                   5                  the defendant after the defendant has fully exhausted all
                                   6                  administrative rights to appeal a failure of the Bureau of Prisons to
                                                      bring a motion on the defendant’s behalf or the lapse of 30 days from
                                   7                  the receipt of such a request by the warden of the defendant’s facility,
                                                      whichever is earlier, may reduce the term of imprisonment . . . after
                                   8                  considering the factors set forth in section 3553(a) to the extent that
                                                      they are applicable, if it finds that –
                                   9

                                  10                  (i) extraordinary and compelling reasons warrant such a reduction

                                  11                  ...
                                                      and that such a reduction is consistent with applicable policy
                                  12                  statements issued by the Sentencing Commission.
Northern District of California
 United States District Court




                                  13          18 U.S.C. § 3582(c)(1)(A).
                                  14

                                  15                                              DISCUSSION
                                  16          Defendant argues that his current conditions of confinement, previous infection of COVID-
                                  17   19, and medical conditions—obesity, diabetes, high blood pressure, and high cholesterol—are
                                  18   “extraordinary and compelling” circumstances that warrant his compassionate release. Dkt. No. 65.
                                  19   Defendant understands that he will be deported to Mexico upon his release from the Bureau of
                                  20   Prison’s custody and has provided a release plan for when he is removed to Mexico. Dkt. No. 73 at
                                  21   1, 3. Upon his arrival in Mexico, defendant will stay with his sister, Guadalupe Martinez-De La
                                  22   Torre, in Tepic, Nayarit, Mexico. Id. at 3.
                                  23          The government takes no position on defendant’s motion. Dkt. No. 70. The government
                                  24   stated that “an inmate’s chronic medical condition and the risk of contracting COVID-19 in a
                                  25   custodial setting may constitute an extraordinary and compelling reason to grant [compassionate
                                  26   release].” Id. at 9. However, the government expressed concerns regarding defendant’s risk of
                                  27   reinfection, resources, and access to medical care in Mexico. Id. at 15-16.
                                  28          Having carefully considered the parties’ papers, the Court hereby GRANTS defendant’s
                                                                                         2
                                            Case 3:17-cr-00588-SI Document 75 Filed 12/11/20 Page 3 of 3




                                   1   motion for compassionate release, finding extraordinary and compelling reasons warrant it.

                                   2   Notably, the Defendant will be released to the custody of Immigration and Customs Enforcement

                                   3   upon the granting of this motion and will be deported to Mexico. See United States v. Sunitha

                                   4   Guntipally, No. 16-cr-00189, 2020 WL 6891827, at *4 (N.D. Cal. Nov. 23, 2020) (“[T]his Court

                                   5   follows other courts that have granted a sentence reduction to defendants with detainers, reduced

                                   6   the defendants’ sentences to time served, and ordered that the defendants be released to Immigration

                                   7   and Customs Enforcement custody for removal.”). Defendant submitted a release plan for Mexico

                                   8   and government did not object to defendant’s motion.

                                   9          Moreover, the Court recognizes that defendant’s obesity, diabetes, high blood pressure, and

                                  10   previous COVID-19 infection place him at increased risk of hospitalization if he were to contract

                                  11   COVID-19. The defendant submitted a medical summary from Dr. Allan Pont, indicating that,

                                  12   based on defendant’s medical records, defendant has a greater than 10 % chance of hospitalization
Northern District of California
 United States District Court




                                  13   and death if he was reinfected with COVID-19. Def. Mot., Ex. A. The Court is concerned about

                                  14   the spread and outbreak of COVID-19 in the federal prison system.

                                  15          Accordingly, the Court GRANTS defendant Martinez-De La Torre’s Motion for

                                  16   Compassionate Release. Defendant Martinez-De La Torre’s sentence of imprisonment is modified

                                  17   to time served and shall be released from the custody of BOP. Upon his, Mr. Martinez-De La Torre

                                  18   will enter the custody of Immigration and Customs Enforcement (ICE) pursuant to defendant’s

                                  19   removal order to Mexico.

                                  20          The Warden of North Lake Correctional Facility shall place Mr. Martinez-De La Torre in

                                  21   quarantine immediately for a 14-day quarantine period before his release to ICE. Mr. Martinez-De

                                  22   La Torre is to be released from BOP custody at 5:00 PM PDT, December 25, 2020. The government

                                  23   shall serve a copy of this Order on the Warden of North Lake Correctional Facility immediately.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 11, 2020

                                  26                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge
                                  28
                                                                                        3
